      Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 1 of 24


                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SEBASTIAN OLUMBA                             §
                                             §
 Plaintiff                                   §
                                             §
vs.                                          §      Civil Action No. _____________
                                             §
WESTERN WORLD INSURANCE                      §
 COMPANY                                     §
                                             §
 Defendant                                   §

                DEFENDANT’S APPENDIX IN SUPPORT OF REMOVAL

        DOCUMENTS                                                             PAGES

State court materials                                                          001 - 017

Western World Insurance Company Policy Declarations Page                             018

Oct. 3, 2019 Public Information web search                                           019

2018 Harris County Appraisal District record                                    020-021

Western World Insurance Company corporate information                                022


                                             Respectfully submitted,


                                    By:         s/Robert G. Hogue
                                             Robert G. Hogue
                                             State Bar No. 09811050

                                             ROBERT G. HOGUE, P.C.
                                             Highland Park Place
                                             4514 Cole Avenue, Suite 600
                                             Dallas, Texas 75205-4193
                                             Phone: (214) 559-7107
                                             Fax: (214) 559-7101
                                             email: robhogue@msn.com

                                             COUNSEL FOR DEFENDANT
                                             WESTERN WORLD INSURANCE COMPANY

DEFENDANT’S APPENDIX IN SUPPORT OF REMOVAL                                             Page 1
    Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 2 of 24



                                  CERTIFICATE OF SERVICE

I hereby certify that on the 3rd day of October, a true and correct copy of this document was served
on counsel for the Plaintiff as follows:

       Mr. Shane McClelland                                  Via e-service
       Attorney at Law
       440 Cobia Drive, Suite 101
       Katy, Texas 77494

       COUNSEL FOR THE PLAINTIFF



                                              By:      s/Robert G. Hogue
                                                     Robert G. Hogue




DEFENDANT’S APPENDIX IN SUPPORT OF REMOVAL                                                    Page 2
     Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 3 of 24                          8/22/2019 12:48 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 36190619
                          2019-58814 / Court: 164                                                       By: Nancy Torres
                                                                                             Filed: 8/22/201912:48 PM

                                  Cause No. - - - - - -


SEBASTIAN OLUMBA,                            §            IN THE DISTRICT COURT OF
                                             §
       Plaintiff,                            §
                                             §




                                                                             k
V.                                           §           _ _ _JUDICIAL DISTRICT




                                                                          ler
                                             §
WESTERN WORLD INSURANCE                      §




                                                                       tC
GROUP,                                       §




                                                                   ric
                                             §
       Defendant.                            § HARRIS COUNTY, TEXAS




                                                                ist
                                                             sD
      PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE




                                                          es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                       rg
       COMES NOW, Sebastian Olumba ("Plaintiff'), and files this, his Original Petition and
                                                    Bu
                                                    n
Request for Disclosure against Defendant Western World Insurance Group ("Defendant") and in
                                              ily

support thereof would respectfully show unto the Court the following:
                                           ar
                                        M




                              DISCOVERY CONTROL PLAN
                                        of




       Plaintiff intends to conduct discovery in this matter under Level 2, in accordance with
                                   e
                               ffic




Texas Rule of Civil Procedure 190. 3.
                            O




                                           PARTIES
                          y
                       op




       1.      At all relevant times, Plaintiff owned a house at 11410 Camphorwood Drive,
                    C




Houston, TX 77089.
                 ial
              fic




       2.      Defendant is a foreign insurance company organized under the laws of the State
            of




of New Jersey with its principal place of business at 300 Kimball Drive, Suite 500, Parsippany,
       Un




New Jersey 07054.




                                                1

                                                                                                001
     Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 4 of 24



          3.    Defendant is authorized to do business in Texas and has designated Western

World Insurance Group, Claims Department located at 300 Kimball Drive, Suite 500,

Parsippany, New Jersey 07054 as its agent for service of process.




                                                                                 k
                                                                              ler
                                 JURISDICTION AND VENUE




                                                                           tC
          4.    This Court has jurisdiction over the cause of action because the amount in




                                                                       ric
controversy is within the jurisdictional limits of the Court.




                                                                    ist
                                                                 sD
          5.    All or a substantial part of the events or omissions giving rise to this lawsuit




                                                                es
occurred in Harris County, Texas. Therefore, pursuant to Tex. Civ. Prac. & Rem. Code§ 15.002,




                                                           rg
venue is proper in Harris County, Texas. The damages being sought by Plaintiff are in excess of
                                                       Bu
                                                       n
the minimum jurisdictional requirements of this Court.
                                                 ily

          6.    The Court has personal jurisdiction over Defendant because Defendant does
                                              ar
                                            M




business in and is authorized to do business in the State of Texas and because Defendant issued a
                                          of




policy of insurance covering property that is located in this district.
                                     e
                                 ffic




                                          PLAINTIFF'S LOSS
                             O




          7.    Plaintiff owned the property at 11410 Camphorwood Drive, Houston, TX 77089
                           y
                        op




(the "Property") at all relevant times.
                     C




          8.    The Property sustained significant flood damage when Hurricane Harvey
                   ial
                fic




("Harvey") struck the Houston, Texas area on or about August 26, 2017.
                of




           9.   Defendant issued an insurance policy (Policy No. 42 PFP0023676 01) (the
          Un




"Insurance Policy") covering the Property, which was in full force and effect at the time Harvey

struck.




                                                   2

                                                                                                   002
     Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 5 of 24



         10.    Plaintiff had paid all premiums for the Insurance Policy when Harvey damaged

Plaintiff's property.

         11.    The Insurance Policy covered Plaintiff's Property for damage caused by flood,

among other perils.




                                                                                 k
                                                                              ler
         12.    Plaintiff has already incurred and will incur significant expenses to repair the




                                                                           tC
flood damage that Harvey caused at the Property.




                                                                       ric
         13.    Shortly after Harvey, Plaintiff notified the Defendant of damages sustained as a




                                                                    ist
                                                                 sD
result of Harvey and made a claim for benefits under the Insurance Policy.




                                                              es
         14.    Defendant assigned an adjuster to investigate and adjust the loss.



                                                           rg
         15.    The adjuster visited the property but failed to fully and fairly investigate the loss.
                                                       Bu
                                                       n
         16.    The adjuster prepared a damage estimate but failed to abide by the terms of the
                                                 ily

Insurance Policy, the Defendant's general company claims handling standards, and/or with
                                              ar
                                           M




recognized claims handling standards.
                                        of




         17.    The adjuster improperly omitted and undervalued covered losses from flood
                                     e
                                 ffic




damage caused by Harvey to the Plaintiff's Property.
                              O




         18.    Defendant failed to pay Plaintiff for covered flood damage to the Property caused
                           y
                        op




by Harvey.
                        C




         19.    Plaintiff submitted a damage assessment to the Defendant, seeking payment of the
                  ial
               fic




damaged property, less the policy deductible.
               of




         20.    The amount sought by the Plaintiff was based on a firsthand inspection and
        Un




damage assessment prepared by Plaintiff's experts. The damage assessment included a room-by-

room, line-by-line, unit cost damage estimate. Plaintiff's experts found that the flood damage

greatly exceeded the amount and scope of the Defendant's adjustment.



                                                   3

                                                                                                 003
     Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 6 of 24



         21.      Defendant has unreasonably refused to acknowledge Plaintiff's expert's damage

assessment as a basis for coverage and has failed to issue payment based on said damage

assessment.

         22.      Harvey flood waters caused every loss Plaintiff has identified.




                                                                                  k
                                                                               ler
         23.      Defendant knows that Plaintiff is entitled to payment of insurance proceeds under




                                                                            tC
the terms of the flood insurance policy that Defendant issued for the items of loss that Plaintiff




                                                                        ric
has identified.




                                                                     ist
                                                                  sD
         24.      Defendant has no reasonable basis for refusing to pay for the Harvey flood losses




                                                              es
for which Plaintiff seeks insurance proceeds.



                                                            rg
         25.      Defendant's actions constitute a breach of the common law duty of good faith and
                                                        Bu
                                                        n
fair dealing.
                                                  ily

         26.      Defendant has knowingly and intentionally misrepresented Plaintiff's insurance
                                               ar
                                            M




coverage to Plaintiff to avoid complying with its contractual obligation to pay for Plaintiff's
                                         of




covered losses due to Harvey flood damage.
                                       e
                                  ffic




         27.      Defendant's obstinate refusal to acknowledge its coverage responsibilities out of
                               O




court has required Plaintiff to file this action, thereby causing Plaintiff and this Court to endure
                             y
                          op




unnecessary burden, expense, and delay.
                       C




         28.      Plaintiff has filed this suit to recover the amount owed under the Insurance Policy,
                     ial
                  fic




which Defendant wrongfully denied.
               of




                                          COUNTI
        Un




                                     BREACH OF CONTRACT

         29.      Plaintiff hereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.




                                                    4

                                                                                                  004
     Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 7 of 24



        30.    Plaintiff and Defendant entered into a contract for insurance coverage when

Plaintiff purchased and Defendant issued the Insurance Policy.

        31.    Plaintiff paid his policy premiums and otherwise maintained the Insurance Policy,

which was in good standing at the time the Property sustained flood loss in August 2017.




                                                                                 k
                                                                              ler
        32.    Plaintiff has complied with all obligations owed under the Insurance Policy,




                                                                           tC
including conditions precedent to recovery.




                                                                       ric
        33.    Defendant, however, has breached its contractual obligations by wrongfully




                                                                    ist
                                                                 sD
denying coverage and failing to issue payment for the amount owed on this claim as documented




                                                              es
in Plaintiffs written demand for payment and supporting documents.



                                                           rg
        34.    Defendant's improper denial has harmed Plaintiff by denying the money to which
                                                       Bu
                                                       n
Plaintiff is entitled under the terms of the Insurance Policy.
                                                 ily

                                    COUNT II
                                              ar


                       VIOLATION OF TEXAS INSURANCE CODE:
                                           M




                        UNFAIR SETTLEMENT PRACTICES AND
                     MISREPRESENTATION OF INSURANCE POLICY
                                        of
                                     e




       35.     Plaintiff hereby repeats and incorporates by reference the allegations in the
                                 ffic




preceding paragraphs of this Petition as if set forth fully herein.
                           y O




       36.     Defendant's conduct constitutes multiple violations of the Texas Insurance Code,
                        op
                     C




Unfair Settlement Practices, Tex. Ins. Code§ 541.060; and Misrepresentation oflnsurance
                 ial




Policy, §541.061. All violations under this article are made actionable by Tex. Ins. Code§
              fic
              of




541.151.
       Un




       37.     Defendant's practice of misrepresenting to Plaintiff material facts relating to the

coverage at issue, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. Tex. Ins. Code§ 541.060(a)(l); § 541.061.




                                                   5

                                                                                               005
     Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 8 of 24



        38.     Defendant's practice of failing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of the claim, even though Defendant's liability under the Insurance

Policy was reasonably clear, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code§ 541.060(a)(2)(A); §




                                                                                  k
                                                                               ler
541.061.




                                                                            tC
        39.     Defendant's practice of failing to promptly provide Plaintiff with a reasonable




                                                                        ric
explanation of the basis in the Policy, in relation to the facts or applicable law, for their failure to




                                                                     ist
                                                                  sD
offer a compromise settlement of the claim, constitutes an unfair method of competition and an




                                                               es
unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code§ 541.060(a)(3);



                                                            rg
§ 541.061.
                                                        Bu
                                                       n
        40.     Defendant's practice ofrefusing to pay Plaintiff's claim without conducting a
                                                  ily

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive
                                               ar
                                           M




act or practice in the business of insurance. Tex. Ins. Code§ 541.060(a)(7).
                                        of




        41.     Each of Defendant's acts described herein, together and singularly, were done
                                      e
                                 ffic




"knowingly" as that term is used in the Texas Insurance Code and were a producing cause of
                              O




Plaintiff's damages described herein.
                           y
                        op




                                     COUNT III
                     C




                        VIOLATION OF TEXAS INSURANCE CODE:
                            PROMPT PAYMENT OF CLAIMS
                  ial
               fic




        42.     Plaintiff hereby repeats and incorporates by reference the allegations in the
              of




preceding paragraphs of this Petition as if set forth fully herein.
        Un




        43.     Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Prompt Payment of Claims. Tex. Ins. Code, Chapter 542. All violations made under this article

are made actionable by Tex. Ins. Code § 542.060.



                                                   6

                                                                                                  006
     Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 9 of 24



        44.     Defendant's failure to acknowledge receipt of Plaintiff's claim, commence

investigation of the claim, and request from Plaintiff all items, statements, and forms that they

reasonably believed would be required within the applicable time constraints, constitutes a non-

prompt payment of claims and a violation of Tex. Ins. Code § 542.055.




                                                                                 k
                                                                              ler
        45.     Defendant's failure to notify Plaintiff in writing of its acceptance or rejection of




                                                                           tC
the claim within the applicable time constraints, constitutes a non-prompt payment of the claim.




                                                                       ric
Tex. Ins. Code § 542.056.




                                                                    ist
                                                                 sD
        46.     Defendant's delay of the payment of Plaintiff's claim following its receipt of all




                                                              es
items, statements, and forms reasonably requested and required, longer than the amount of time



                                                              rg
provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code§ 542.058.
                                                       Bu
                                                       n
                                 COUNT IV
               BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING
                                                 ily
                                              ar


        47.     Plaintiff hereby repeats and incorporates by reference the allegations in the
                                            M




preceding paragraphs of this Petition as if set forth fully herein.
                                        of
                                      e




        48.     The Insurance Policy was an insurance contract that existed between the Plaintiff
                                     ffic




and the Defendant. The Insurance Policy provided coverage for flood events during the life of the
                            y O




policy, providing coverage for dwelling.
                         op
                     C




        49.     As a party to the Insurance Policy contract, Defendant owed a duty of good faith
                  ial




and fair dealing to the Plaintiff.
               fic
              of




        50.     However, Defendant engaged in fraudulent, deceitful, and other conduct
        Un




inconsistent with its contractual obligations to Plaintiff.

        51.     By failing to timely and adequately assess the Plaintiff's damages, refusing to

properly adjust the loss, and refusing to pay money it owed under the Insurance Policy, despite

knowing the damage was covered thereunder, Defendant has acted arbitrarily, capriciously, in a


                                                   7

                                                                                                007
    Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 10 of 24



manner inconsistent with the reasonable expectations of the Plaintiff, and in violation of the duties

of good faith and fair dealing.

        52.    For these reasons and others set out in this Petition, Defendant breached the duty

of good faith and fair dealing owed to the Plaintiff, proximately causing Plaintiff to suffer damages,




                                                                                 k
                                                                              ler
including economic damage and emotional distress caused by the denial.




                                                                           tC
        53.    Defendant is liable to Plaintiff for compensatory, consequential, and punitive




                                                                       ric
damages as well as attorney fees, costs, expenses, pre-judgment interest, and all other damages




                                                                    ist
                                                                 sD
and relief as this Court deems just and appropriate.




                                                              es
                                  COUNTV
               VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES/


                                                           rg
                         CONSUMER PROTECTION ACT
                                                       Bu
                                                       n
        54.    Plaintiff hereby repeats and incorporates by reference the allegations in the
                                                 ily

preceding paragraphs of this Petition as if set forth fully herein.
                                              ar
                                           M




        55.    Defendant has committed violations of the Texas Deceptive Trade
                                        of




Practices/Consumer Protection Act ("DTPA"). The DTPA, Section 17.46, et seq., of the Texas
                                     e
                                  ffic




Business and Commerce Code, provides additional protection to consumers who are victims of
                             O




deceptive, improper, and/or illegal practices, including the award of treble damages for knowing
                           y
                        op




violation, and for attorneys' fees. Defendant's conduct in engaging in such acts and practices has
                     C




resulted in actual and consequential damages to Plaintiff and supports an award for treble
                 ial
              fic




damages.
              of




        56.    Each of Defendant's acts described herein, together and singularly, were done
       Un




"knowingly" as that term is used in the Texas Deceptive Trade Practices Act and were a

producing cause of Plaintiffs damages described herein.




                                                   8

                                                                                               008
    Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 11 of 24



        57.     Plaintiff is entitled to actual damages resulting from these violations of the law.

These damages include the sums Defendant has wrongfully refused to pay and any consequential

damages to Plaintiffs economic welfare in the future, including any exacerbation of economic

condition occasioned by the delay in payment of these claims. Plaintiff is also entitled to




                                                                                 k
                                                                              ler
recovery of treble damages for Defendant's knowing violations.




                                                                           tC
                                            DAMAGES




                                                                       ric
        58.     The above described acts, omissions, failures, and conduct of Defendant have




                                                                    ist
                                                                 sD
caused Plaintiff to suffer damages which include, without limitation, the cost to properly repair




                                                             es
the damage to Plaintiffs property.



                                                          rg
        59.     Defendant "knowingly" and "intentionally" committed deceptive trade practices
                                                      Bu
                                                      n
and unfair insurance practices as those terms are defined in the applicable statutes. As a result,
                                                 ily

Plaintiff is entitled to additional damages under Section l 7.50(b)(l) of the DTPA and Chapters
                                              ar
                                          M




541 and 542 of the Texas Insurance Code.
                                        of




        60.     Defendant's breach of its duty of good faith and fair dealing owed to Plaintiff was
                                     e
                                 ffic




done intentionally and with malice and gross negligence as those terms are defined in Chapter 41
                              O




of the Texas Civil Practice and Remedies Code. These violations are the type of conduct that the
                            y
                         op




state of Texas protects its citizens against by the imposition of exemplary damages.
                      C




        61.     Therefore, Plaintiff seeks the recovery of exemplary damages in an amount to be
                  ial
               fic




determined by the finder of fact that is sufficient to punish Defendant for its wrongful conduct
              of




and to set an example to deter this Defendant and others similarly situated from committing
        Un




similar acts in the future.




                                                  9

                                                                                                009
    Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 12 of 24



       62.     As a result of Defendant's conduct described herein, Plaintiff has been forced to

retain the undersigned attorney to prosecute this action. Plaintiff is entitled to recover reasonable

attorneys' fees under any applicable statute.

       63.     Plaintiff is entitled to the recovery of attorneys' fees necessary to afford its rights,




                                                                                 k
                                                                              ler
along with the costs and expenses set forth by law.




                                                                           tC
       64.     Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.




                                                                       ric
                                REQUEST FOR DISCLOSURE




                                                                    ist
                                                                 sD
       Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose




                                                              es
the materials described in T.R.C.P. Rule 194.2.


                                                           rg
                                     PRAYER FOR RELIEF Bu
                                                    n
       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to
                                                 ily
                                                ar


appear and answer, and that after a trial on the merits, Plaintiff recover from Defendants
                                          M




damages for all causes of action described above, extra contractual damages as allowed by law
                                       of
                                     e




and the causes of action described above, attorneys fees, costs of court, and all interest allowed
                                ffic




by statute and common law and for such other relief to which Plaintiff may be entitled, both in
                           y O




equity and at law.
                        op
                     C




                                                       Respectfully submitted,
                 ial
              fic




August 22, 2019                                        s/ Shane McClelland
             of




                                                       Shane McClelland
                                                       The Law Offices of Shane McClelland
       Un




                                                       TX Bar# 240463 83
                                                       440 Cobia Dr. Suite 101
                                                       Katy, Texas 77494
                                                       Phone: (713) 987-7107
                                                       Fax: (832) 827-4207
                                                       Email: Shane@hmtrial.com


                                                  10

                                                                                                 010
Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 13 of 24




                                       Attorney for Plaintiff




                                                                k
                                                             ler
                                                          tC
                                                      ric
                                                   ist
                                                sD
                                             es
                                          rg
                                       Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                                  11

                                                                     011
Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 14 of 24

                 2019-58814 / Court: 164




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                                                                     012
          Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 15 of 24




                                                      MARILYN BURGESS
                                                             HarriJ County District Clerk

                                                      Civil Process Pick-Up Form
                                                      CAUSE NUMBER 2019-58814

                                                                      X                     164




                                                                                               k
                                 ATY                          CIV               Court




                                                                                            ler
                                                                                         tC
                              REQUESTING ATTORNEY/FIRM NOTIFICATION




                                                                                     ric
                *ATTORNEY:              McClelland, Shane                   713-987-7107




                                                                                  ist
                                                                               sD
 *CIVIL PROCESS SERVER:                   CRR




                                                                           es
                                  *PH: n3-227-3353



                                                                        rg
                                                                    Bu
                                                                 n
                                                              ily

                              *DATE:
                                                          ar



Type of Service Document:                  citation               Tracking umber:                 73661794
                                                      M




Type of Service Document:                                         Tracking Number:
                                                      of




Type of Service Document:                                         Tracking Number:
                                                 e




Type of Service Document:                                         Tracking Number:
                                             ffic




Type of Service Document:                                         Tracking Number:
Type of Service Document:                                         Tracking Number:
                                          O




Type of Service Document:                                         Tracking Number:
                                         y
                                      op




Process papen prepared bys                            N.To:rres
                                C




                  Date: 8/23/19                       30 days waiting: 9/23/19
                          ial
                       fic




*Process papen released to:
                   of




                                                                   ~E)
              Un




         (CONTACT NUMBER)                                            (SIGNATUl,.E)
*Process papen released by:                                  -2 , ~
                                                       M         t:lll?{;AME)

                                                                     (SIGNATURE)


* Date                          ,2019                 Time                        AM/PM

          Entire document must be completed           (do not change this document) Revised 1/3/2019
   RBCORDER'S MEMORANDUM
   Thie ntrument Is of poor quality
        11 the tine of imagffJ.
                                                                                                         013
            Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 16 of 24                                               9/10/2019 10:24 AM
                                                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                                                             Envelope No. 36665419
                                                                                                                                  By: Tiffany Jefferson
                                                                                                                          Filed: 9/10/2019 10:24 AM


                                                            CAUSE NO.          201958814


                                                            RECEIPT NO.                              0.00              CIV
                                                                        **********                               TR# 73661 7 94
PLAINTIFF: OLUMBA, SEBASTIAN                                                                      In The    164th
   vs.                                                                                            Judicial District Court
DEFENDANT: WESTERN WORLD INSURANCE GROUP                                                          of Harris County, Texas




                                                                                                            k
                                                                                                  164T'H DISTRICT COURT




                                                                                                         ler
                                                                                                  Houston, TX
                                                 CITATION (NON-RESIDENT)




                                                                                                      tC
THE STATE OF TEXAS
County of Harris




                                                                                                  ric
                                                                                               ist
TO: WESTERN WORLD INSURANCE GROUP (FOREIGN INSURANCE COMPANY) MAY BE




                                                                                            sD
    SERVED THROUGH THE CLAIMS DEPARTMENT AS THEIR AGENT FOR SERVICE

    300     KIMBALL DRIVE SUITE 500             PARSIPPANY                NJ     07054




                                                                                         es
    Attached is a copy of PLAINTIFFS ORIGINAL E-ETITION AND REQUEST FOR DISCLOSURE




                                                                                    rg
                                                                                Bu
This instrument was filed on the 22nd day of August, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.
                                                                           n
                                                                      ily

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorne~, do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
                                                                    ar


next following the expiration of 20 days after you were served this citation and petition,
                                                                   M




a default judgment may be taken against you.
                                                             of




TO OFFICER SER"JING:
                                                      e




      This citation was issued on 23rd day of August, 2019, under my hand and
                                         ffic




seal of said Court.
                                  y O




                                                                                         MARILYN BURSESS, District Clerk
                               op




Issued at request of:
MCCLELLAND, SHANE                                                                        Harris County, Texas
                                                                                         201 Caroline, Houston, Texas 77002
                            C




440 COBIA DRIVE, STE 101
KATY, TX 77494                                                                           (P.O. Box 4651, Houston, Texas 77210)
                        ial




Tel: (713) 987-7107
Bar No.:  24046383                                                                Generated By: TORRES, NANCY           N7F//11308778
                     fic




STATE OF
                    of




                                      OFFICER/AUTHORIZED PERSON RETURN
County of
               Un




PERSONALLY APPEARED before me, the undersigned authorit::z,,
who being by me duly sworn, deposes and says that in the County of
State of _ _ _ _ _ _ _ _ _ _ _ _ he delivered to the within named defendants in person at the
following times and places to wit:

            NAME:                                          DA.TE                  TU!E                  PL.ACE
                                  MONTH                    DAY     YEAR        HOUR    MIN




a true copy of this notice, ·with a copy of:
                                      "f·••"f!'Y'?'t'''i
accompanying same; . ,,-.and---ftr.t""'t.h~r, t:_h-at\,he is an adult and is in no manner interested in this suit
                                                                                                                              014
and is the pers<fo Competent--td'· :rr(ak·e oath of the fact.
            Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 17 of 24

                                                              '        •
                                                          AFFIDAVIT OF SERVICE

 Case:
 2019-58814
                   ICourt    164th Judicial District Court
                                                                           County:
                                                                                   Harris
                                                                                                    I   Job:
                                                                                                        3701809 (2019,08.404472)
 Plaintiff/ Petitioner;                                                    Defendant/ Respondent:
 Sebastian Olumba,                                                         Western World Insurance Group,
 Received by:                                                              For:
 ACTION SUBPOENA®                                                          Shane McClellend, Esq,
 To be served upon:




                                                                                                                    k
 Western World Insurance Group do Claims Department as Registered Agent




                                                                                                                 ler
I, Todd Bank, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the




                                                                                                              tC
boundaries of the state where service was effected, l was authorized by law to make service of the documents and informed said person of
the contents herein




                                                                                                          ric
Recipient Name I Address:     Gene Hammoud J.D., Associate Vice President & Associate General Counsel@ 300 Kimball Drive Suite 500,




                                                                                                       ist
                              Parsippany, NJ 07054




                                                                                                    sD
Manner of Service:           Corporation, Sep 3, 2019, 3:37 pm EDT




                                                                                            es
Documents:                   Citation (Non-Resident}, Plaintiff's Original Petition and Request for Disclosure (Received Aug 26, 2019 at
                              12:11pm EDD




                                                                                       rg
Additional Comments:
                                                                                  Bu
1) Successful Attempt: Sep 3, 2019, 3:37 pm EDT at 300 Kimball Drive Suite 500, Parsippany, NJ 07054 received by Gene Hammoudj.D .. Age:
35; Ethnicity: White; Gender, Male; Weight: 160; Height: 5'9"; Hair: Brown; Relationship: Associate Vice President & Associate General
                                                                            n
Counsel; Other: Glasses;
                                                                     ily
                                                                  ar



                                                                                                        UJMb_
                                                                            Subscribed and swof"i to before me by the afjiant who ;s
                                                             M




                                                                            personrly}n,,,.'Yfl ,;,,     fn,
                                            September 4, 2019                                  ,111.
                                                                                         ' ' ! kI

                                                                              \J/ .( ,tt1 ~
                                                                                   '1,' )')''       /
                                                         of




Todd Bank                                   Date
                                                      e




                                                                            MaryT/Pow~~da, Notary Public
ACTION SUBPOENA®                                                            My Commission Expires; March 22, 2021
                                                 ffic




29 Columbia Turnpike su!te 302
Florham Park. NJ 07932
                                                                            September 4, 2019
                                            O




973-£45,2900
                                                                            Date
                                        y




108#: 3701809
                                     op
                                 C
                             ial
                          fic
                      of
                Un




                                                                                                                                       015
      Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 18 of 24                            9/27/2019 5:39 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 37211711
                                                                                                        By: Tiffany Jefferson
                                     CAUSE NO. 2019-58814
                                                                                                  Filed: 9/27/2019 5:39 PM



SEBASTIAN OLUMBA                                      §       IN THE DISTRICT COURT
                                                      §
        Plaintiff,                                    §
                                                      §
vs.                                                   §       164TH JUDICIAL DISTRICT
                                                      §
WESTERN WORLD INSURANCE GROUP                         §




                                                                                k
                                                                             ler
                                                      §
        Defendant.                                    §       HARRIS COUNTY, TEXAS




                                                                          tC
                                                                      ric
                            DEFENDANT’S ORIGINAL ANSWER




                                                                   ist
                                                                sD
TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant Western World Insurance Company, incorrectly named herein as




                                                            es
                                                          rg
“Western World Insurance Group,” and files this Original Answer as follows:
                                                      Bu
                                            I.
                                                   n
                                      GENERAL DENIAL
                                                ily
                                             ar


        Pursuant to TEX. R. CIV. P. 92, Defendant Western World Insurance Company asserts a
                                          M




general denial and demands that the Plaintiff be required to prove its claims and allegations against
                                       of
                                    e




the Defendant by the applicable standard of proof as to each of the Plaintiffs’ claims against the
                                ffic




Defendant.
                             O




                                              Respectfully submitted,
                           y
                        op
                     C




                                      By:            s/Robert G. Hogue
                  ial




                                              Robert G. Hogue
               fic




                                              State Bar No. 09811050
             of
        Un




                                              ROBERT G. HOGUE, P.C.
                                              Highland Park Place
                                              4514 Cole Avenue, Suite 600
                                              Dallas, Texas 75205-4193
                                              Phone: (214) 559-7107
                                              Fax: (214) 559-7101
                                              E-mail: robhogue@msn.com



DEFENDANT’S ORIGINAL ANSWER                                                                         Page 1
                                                                                                    016
    Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 19 of 24



                             CERTIFICATE OF SERVICE

        I hereby certify that on September 27, 2019, the foregoing document was served on counsel
of record for the Plaintiff as follows:

       Mr. Shane McClelland                                        Via e-service
       Attorney at Law
       440 Cobia Drive, Suite 101




                                                                             k
                                                                          ler
       Katy, Texas 77494




                                                                       tC
                                            By:           s/Robert G.     Hogue




                                                                   ric
                                                      Robert G. Hogue




                                                                ist
                                                             sD
                                                          es
                                                       rg
                                                   Bu
                                                  n
                                              ily
                                           ar
                                        M
                                     of
                                    e
                               ffic
                          y O
                       op
                    C
                ial
             fic
           of
       Un




DEFENDANT’S ORIGINAL ANSWER                                                                Page 2

                                                                                           017
                  Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD PFPage
                                                                                DS 01
                                                                                   20 of 24
                                                                                                0527106
                                                                                                 6/30/17

                                                                                                   629 00001 PFLD RGLR
   STOCK COMPANY                  STANDARD FLOOD INSURANCE POLICY
                                                                         POLICY NUMBER:              42 PFP0023676         01

                                                                           Prior Policy Number:      42 PFP0023676         00

          X WESTERN WORLD INSURANCE COMPANY
          □                                                                □ TUDOR INSURANCE COMPANY
   DECLARATIONS
   Named Insured and Mailing Address:                                         Program Administrator #/Program #: 23101/425

   SEBASTIAN OLUMBA                                                   This insurance contract is with an insurer not
   ASSUMPTA OLUMBA                                                    licensed to transact insurance in this state and is
   2111 SADDLEHORN TRL                                                issued and delivered as surplus line coverage
   KATY TX 77494-5632                                                 under the Texas insurance statutes. The Texas
                                                                      Department of Insurance does not audit the
                                                                      finances or review the solvency of the surplus lines
   Retail Broker:                                                     insurer providing this coverage, and the insurer is
   Agent (281)412-3115                                                not a member of the property and casualty
   JOE LEATH                                                          insurance guaranty association created under
   9215 BROADWAY ST STE 111                                           Chapter 462, Insurance Code. Chapter 225,
   PEARLAND TX 77584-8987                                             Insurance Code, requires payment of a 4.85
                                                                      percent tax on gross premium.


   Program Administrator:
   Wright National Flood Insurance Services, LLC
   Wright Flood Insurance Services, LLC in California
   801 94th Ave North #110
   St. Petersburg, FL 33702

   Policy Period: (Mo./Day/Yr.)

   From:         7/11/17   To:    7/11/18     12:01 AM, standard time at your mailing address shown above.
   IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
   WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.


                                       BUILDING                                                                       $446.00
  Standard Flood Insurance Coverage
                                       PERSONAL PROPERTY/CONTENTS                                                      $34.00
                                       INCREASED COST OF COMPLIANCE                                                     $3.00
    Forms and endorsements             ADDITIONAL LIVING EXPENSE                                                       $25.00
    applying to this policy and
    attached at time of issue:         SUB-TOTAL:                                                                     $508.00

    See applicable Schedule of         POLICY FEE                                                                     $50.00
    Forms and Endorsements and         SURPLUS LINES TAX                                                              $27.06
    the Application for    this        STAMPING FEE                                                                     $.84
    Insurance.
                                       TOTAL PREMIUMS, TAXES AND FEES:                                                $585.90



Copy Sent To: As indicated on back or additional pages, if any.

                                                                                                                             xWPQTYvuPPV
   Page 1 of 2                                                                                     PFDS 01 (11/15)           kEeOsCFH0VK
                                                                                                                             k6W45VFD54T
                                                                                                                             j2AienPNVea
                                                                                                                             xrMu5VmBpTV
                                                                                                                             nMDQnrC36Ri

052710642PFP002367617181                                 00007                                                       018
                                                                                                                             Zg9LUun4j74
                                                                                                                             zzzzzzzzzzz


                                                                        Company
file £dit   )!'.iew   Hi~ory !!ookmarks       I ools    !::!elp
                                                                                                         Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 21 of 24
                                                                                                     f   Sebastian Emeka Olumba I Fa


                                                       CD   ~     a Nuwber, Inc. (US)           https://nuwber.com/p




                                    §'Juwber
                                                                                            First and Last Name
                                                                                            Sebastian E Olumba
                                                                                                                                           CitY,State
                                                                                                                                           Katy, TX                                                                                                                --
                                     Home     > States >TX > Katy > 2111 Saddlehorn Tri > Sebastian E Olumba



                                          Sebastian E Olumba, age 50-55                                                                                                       VIEWFULLREPORT             ➔    1                        IS THIS YOU?


                                          ~                                                                       (v
                                                  Landline phone

                                                        !Aosl VIEWCURRENTNUMBER              •                         2111 Saddlehorn Tri, Katy, TX, 77494-5632

                                                                                                                   2111 Saddlehorn Trail
                                                                                                                   View larger map
                                                                                                                                                                                                                                    We provide multiple ways to
                                                                                                                                                                                                                                     manage your information.



                                          ~       Mobile number
                                                                                                                                                                                                                                       CONTROL YOUR LISTING
                                                  (281) 804-9999

                                                                                                                                                         ,   211 1 Saddlehorn Trail
                                          ~&I,    Relatives

                                                  LinaOlumba
                                                  Assumpta U Olumba
                                                                                                                                                                                                             +       ,t         YOU'RE PROBABLY

                                                                                                                                                                                                             -
                                                                                                                                                                                                                     )

                                                                                                                                                                                                                                LOOKING FOR
                                                                                                                                                        Go gle
                                                                                                                                                                 Map data ©2019 : Terrns of Use   Report a map error


                                                                                                                                                                                                                               I    Sebastian Olumba
                                                                                                                                                                                                                                    Houston, TX



                                    Nuwber does not provide consumer reports and is not a consumer reporting agency as defined by the Fair Credit Reporting Act ("FCRA''). Nuwber
                                    helps people locate and learn more about others in their personal lives. You may not use Nuwber or the information we provide for any business
                                                                                                                                                                                                                                             I UNDERSTAND
                                    purpose or to make decisions about consumer credit, employment, insurance, tenant screening, or any other purposes that would require FCRA
                                    compliance.
                                                                                                                                                                                                                                                                                        019                    V


II ,P ~i                  42 U.S. Co...   •    Policy              ~) Sebastian ...   fil      [El   (V      I     M I'll w August 20... w Olumba n... w Olumba n... w Olumba n...                !   Copernic ...        f1 Olumba o... f1 Olumba p...   ~~ -~•   CJ   t,)   OJ   -4   c:Jx   1:16 PM   Iii
Print Details                                                                                           https://public.hcad.org/records/Print.asp?crypt=%94%AD%AE...
                             Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 22 of 24

                                                                           HARRIS COUNTY APPRAISAL DISTRICT                                                           Tax Year: 2018
                                                                          REAL PROPERTY ACCOUNT INFORMATION
                                                                                    1067110000033                                                                                   Print


                                                                              Owner and Property Information

          Owner Name &               OLUMBA SEBASTIAN E & ASSUMPTA U                                     Legal Description:       LT 33 BLK 5
          Mailing Address:           2111 SADDLEHORN TRL                                                                          WOOD MEADOW SEC 1 2ND R/P
                                     KATY TX 77494-5632                                                  Property Address:        11410 CAMPHORWOOD DR
                                                                                                                                  HOUSTON TX 77089

                 State Class Code                Land Use Code            Land     Total Living Neighborhood Neighborhood                   Market Area              Map        Key
                                                                          Area        Area                       Group                                              Facet      Mapï¿½
             A1 -- Real, Residential,          1001 -- Residential       8,520      1,611 SF             1628          21007            360 -- ISD 21 -             5750B          616C
                  Single-Family                    Improved                SF                                                            Pasadena ISD


                                                                                   Value Status Information
                                 Value Status                                                Notice Date                                            Shared CAD
                                    Noticed                                                  05/25/2018                                                   No


                                                                              Exemptions and Jurisdictions
             Exemption Type         Districts              Jurisdictions                   Exemption Value                     ARB Status                   2017 Rate        2018 Rate
                      None             021       PASADENA ISD                                                        Supplemental: 10/05/2018               1.480000          1.480000
                                       040       HARRIS COUNTY                                                       Supplemental: 10/05/2018               0.418010          0.418580
                                       041       HARRIS CO FLOOD CNTRL                                               Supplemental: 10/05/2018               0.028310          0.028770
                                       042       PORT OF HOUSTON AUTHY                                               Supplemental: 10/05/2018               0.012560          0.011550
                                       043       HARRIS CO HOSP DIST                                                 Supplemental: 10/05/2018               0.171100          0.171080
                                       044       HARRIS CO EDUC DEPT                                                 Supplemental: 10/05/2018               0.005195          0.005190
                                       047       SAN JACINTO COM COL D                                               Supplemental: 10/05/2018               0.183335          0.179329
                                       313       CLEAR BROOK CITY MUD                                                Supplemental: 10/05/2018               0.670000          0.670000
             Texas law prohibits us from displaying residential photographs, sketches, floor plans, or information indicating the age of a property owner on
                         our website. You can inspect this information or get a copy at HCAD's information center at 13013 NW Freeway.


                                                                                             Valuations
                                     Value as of January 1, 2017                                                            Value as of January 1, 2018
                                                                Market                Appraised                                                     Market                   Appraised
          Land                                                  32,608                            Land                                              32,608
          Improvement                                       115,970                               Improvement                                       55,970
          Total                                             148,578                    148,578 Total                                                88,578                         88,578


                                                                                               Land
                                                                                       Market Value Land
                                                                   Site Unit                    Size      Site    Appr O/R      Appr O/R     Total Unit         Adj Unit
          Line                     Description                                       Units                                                                                    Value
                                                                   Code Type                   Factor    Factor    Factor        Reason       Adj Price          Price

         i   1         1001 -- Res Improved Table Value                SF1    SF     6,825     1.00       1.00       1.00          --        1.00    4.25           4.25     29,006.00

         i   2         1001 -- Res Improved Table Value                SF3    SF     1,695     1.00       0.50       1.00          --        0.50    4.25           2.13      3,602.00


                                                                                              Building
             Building    I    Year Built   I                    Type                   I                Style           I     Quality   I    Impr Sq Ft     I      Building Details
                  1      I      1977       I       Residential Single Family           I      Residential 1 Family      I     Average   I     1,611 *       I         Displayed
          * All HCAD residential building measurements are done from the exterior, with individual measurements rounded to the closest foot. This
          measurement includes all closet space, hallways, and interior staircases. Attached garages are not included in the square footage of living
          area, but valued separately. Living area above attached garages is included in the square footage living area of the dwelling. Living area above
          detached garages is not included in the square footage living area of the dwelling but is valued separately. This method is used on all
          residential properties in Harris County to ensure the uniformity of square footage of living area measurements district-wide. There can be a
          reasonable variance between the HCAD square footage and your square footage measurement, especially if your square footage measurement
          was an interior measurement or an exterior measurement to the inch.

                                                                                      Building Details (1)
                                                Building Data                                                                       Building Areas
                                    Element                               Detail                                               Description                            Area
                               Cond / Desir / Util                       Average                                              BASE AREA PRI                                1,611


                                                                                                                                                                      020
1 of 2                                                                                                                                                                     10/3/2019, 1:22 PM
Print Details                                                    https://public.hcad.org/records/Print.asp?crypt=%94%AD%AE...
                 Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 23 of 24
                     Foundation Type                Slab                    MAS/BRK GARAGE PRI             480
                    Grade Adjustment                 C                     OPEN FRAME PORCH PRI             54
                       Heating / AC            Central Heat/AC             OPEN FRAME PORCH PRI            124
                     Physical Condition           Average
                       Exterior Wall           Brick / Veneer
                         Element                    Units
                        Room: Total                  6
                      Room: Full Bath                2
                     Room: Bedroom                   3
                Fireplace: Masonry Firebrick         1




                                                                                                        021
2 of 2                                                                                                   10/3/2019, 1:22 PM
Case 4:19-cv-03818 Document 1-1 Filed on 10/03/19 in TXSD Page 24 of 24




                                                                          022
